Opinion by
Keefe, J.
At the hearing it was stipulated that the correct quantity of metallic tungsten was the quantity as shown in the chemist’s reports. This stipulation indicated that the net dry weights are the net dry weights of the imported scheelite ore containing the tungsten and that the percentages shown represent the amount of tungsten contained in said net dry ore at the time of importation. The protests were sustained in accordance with this stipulation of counsel and schedule A showing the quantities of tungsten upon which duty should have been assessed.